DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 line 14 “wherein the movable cylinder is moved, the slide lock is released” should read “wherein when the movable cylinder is moved, the slide lock is released.”
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “a piston disposed movably in a direction to the opening of the movable cylinder in the case body” in line 6. The limitation of the claim is unclear. For the purposes of examination, the Examiner interprets claim 1 as reciting “a piston disposed movably in a direction towards the opening of the movable cylinder in the case body.” 
Regarding claim 1, claim 1 recites the limitation “a spring for applying an impact to the piston by the sliding in the opposite direction and the locking” in line 10. This limitation of the claim is unclear. For the purposes of examination, the Examiner interprets claim 1 as reciting “a spring for applying an impact to the piston.” 
Claim 1 recites the limitation "the microneedle patch case", “the other end of the movable cylinder”, “the opposite direction” and “the impact spring”. There is insufficient antecedent basis for these limitations in the claim. For the purposes of examination, the Examiner interprets claim 1 as reciting “a microneedle patch application device comprising: a movable cylinder having an opening equipped with a clasp or a screw for attaching a microneedle patch case at one end; a case body connected with an opposite end of the movable cylinder so that the movable cylinder can move; a piston disposed movably in a direction towards the opening of the movable cylinder in the case body; a slide for sliding the piston in an opposite direction to the opening; a slide lock for locking the sliding of the slide in the opposite direction to the opening; a spring for applying an impact to the piston; a safety shaft for suppressing unlocking of the slide lock; and a trigger interlocked with the safety shaft; wherein when the movable cylinder is moved, the slide lock is released by pulling the trigger interlocked with the safety shaft, and the piston is moved toward the opening by the spring.”

Claim 2 recites the limitations "the skin", “the skin surface”, “impact spring” and “the end face of the piston”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Examiner interprets claim 2 to recite “the microneedle patch application device according to claim 1, wherein the slide lock is released after pressing against a skin, the piston is moved toward the opening by the spring, and an end face of the piston comes out of the opening toward to a surface of the skin.”
Claim 3 recites the limitation "the patch case” in line 2 and “the front end” in line 4. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Examiner interprets claim 3 to recite “the microneedle patch case” and “a front end of the movable cylinder.”
Claim 4 is rejected by virtue of its dependency on claim 3. 
Claim 5 recites the limitation “a microneedle patch case, attached to the microneedle patch application device according to claim 1.” This limitation of the claim is unclear since a microneedle patch case has already been introduced in claim 1. For the purposes of examination, the Examiner interprets claim 5 as reciting “The microneedle patch application device of claim 1, wherein the microneedle patch case is attached to the microneedle patch application device.” 
Claim 8 is rejected by virtue of its dependency on claim 5.
Claim 6 recites the limitations "the microneedle patch case”, “the thermoplastic”, “the microneedle”, “the support film” and “the patch case”. There is insufficient antecedent basis for these limitations in the claim. For the purposes of examination, the Examiner interprets claim 6 to recite “a microneedle patch case, containing a thermoplastic polymer as a material, and composed of a microneedle patch comprising a support film capable of heat-fusing with the thermoplastic polymer and 
Claim 7 is rejected by virtue of its dependency on claim 6. 
Claim 7 recites the limitation "the distance of” in line 1.There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Examiner interprets claim 1 to recite “a distance to”. 
Claim 8 recites the limitation “a holder for accommodating the microneedle patch case”. The meaning of “accommodating” in this claim is unclear and indefinite. For the purposes of examination, the Examiner interprets claim 8 as reciting “a holder for protecting the microneedle patch case”. The interpretation is supported by paragraph 27 of the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al.  (WO 2015040697), hereinafter referred to as Kamiyama, in view of McAllister (WO 2012088154) and Smasal et al. (WO 2012170497 A2), hereinafter referred to as Smasal. 
Regarding claim 1, Kamiyama teaches a microneedle patch application device comprising: a movable cylinder (release member 11, Fig. 1) having an opening (opening 12a, Fig. 1); a case body (case body 2, Fig. 1) connected with an opposite end of the movable cylinder  (see Fig. 1) so that the movable cylinder (release member 11, Fig. 1) can move (see page 13); a piston (pressing member 3, Fig. 1) disposed movably (page 13, see first direction X1, Fig. 4) in a direction  (first direction X1, Fig. 4) towards 
However, Kamiyama does not teach the opening of the movable cylinder is equipped with a clasp or a screw for attaching a microneedle patch case at one end. 
McAllister teaches microneedle applicator, further teaching a docking system to transfer the microneedle patch from a support to the applicator (abstract and paragraph 36). 
Smasal teaches a microstructure device with a removable microstructure patch, further teaching an array head (array head 16, Fig. 5) equipped with a clasp (apertures 24, flat edges 34 and flanges 26, Fig. 5) or attaching a microneedle patch case (microstructure patch 14, Fig. 4). See page 8, lines 28-36. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kamiyama to include a docking system to transfer the microneedle patch from a support to the applicator as taught by McAllister (abstract). Additionally, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kamiyama to include the clasp (apertures 24, flat edges 34 and flanges 26, Fig. 5) of Smasal at an end of the opening (opening 12a, Fig. 1) of the movable cylinder 
The combination of Kamiyama, McAllister and Smasal is hereinafter referred to as Kamiyama, McAllister and Smasal. 
Regarding claim 2, the combination of Kamiyama, McAllister and Smasal teaches all of claim 1, as previously discussed. The combination of Kamiyama, McAllister and Smasal further teaches the slide lock (locking portion 3g, Fig. 4) is released after pressing against a skin (page 13), the piston (pressing member 3, Fig. 1) is moved toward the opening by the spring (spring 10, Fig. 4), and an end face of the piston (tip surface 3a, Fig. 8) comes out of the opening toward to a surface of the skin (see Fig. 8).
Regarding claim 5, the combination of Kamiyama, McAllister and Smasal teaches all of claim 1, as previously discussed. The combination of Kamiyama, McAllister and Smasal further teaches, wherein the microneedle patch case (patch holder 31, Fig. 11) is attached to the microneedle patch application device. This is demonstrated by the combination of Kamiyama, McAllister and Smasal and can be seen in Fig. 1 of Smasal. 
Regarding claim 8, the combination of Kamiyama, McAllister and Smasal teaches all of claim 5, as previously discussed. Smasal further teaches a holder (packaging 70, Fig. 6) for protecting the microneedle patch case.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a holder (packaging 70, Fig. 6) for protecting the microneedle patch .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al.  (WO 2015040697), McAllister (WO 2012088154) and Smasal et al. (WO 2012170497 A2) as applied to claim 1 above, further in view of Gerstel et al. (US 3,964,482), hereinafter referred to as Gerstel, and Morimoto (JP 201313558).
Regarding claim 3, the combination of Kamiyama, McAllister and Smasal teaches all of claim 1, as previously discussed. The combination of Kamiyama, McAllister and Smasal further teaches the microneedle patch case (patch holder 31, Fig. 11) containing a thermoplastic polymer as a material (see polyethylene, page 14) and holding the microneedle patch (microneedle patch 50, Fig. 12) comprising a support film (see adhesive, page 14) is held with the clasp or the screw at a front end of the movable cylinder (as clear by the combination of Kamiyama, McAllister and Smasal described above). 
	However, the combination of Kamiyama, McAllister and Smasal does not explicitly teach the support film is capable of heat-fusing with the thermoplastic polymer. 
	Gerstel teaches a drug delivery device comprising micro projections, further teaching a backing layer on a microneedle device that is joined to a reservoir by heat, adhesive or like techniques (col. 13, lines 1-4).
	Morimoto teaches a microneedle patch and patch storage case, further teaching a support film (film lid 37, Fig. 17)  that is capable of heat-fusing with the thermoplastic polymer (see housing case 10 made of polyethylene or polypropylene or a mixture thereof of, paragraph 21) (paragraph 52). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the support film (adhesive, page 14) of Kamiyama to be attached to the case via heat-fusing rather than adhesion, as taught by Gerstel. It is well known in the art that heat-
The combination of Kamiyama, McAllister, Smasal, Gerstel and Morimoto is hereinafter referred to as Kamiyama, McAllister, Smasal, Gerstel and Morimoto. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al.  (WO 2015040697), McAllister (WO 2012088154), Smasal et al. (WO 2012170497), Gerstel et al. (US 3,964,482), and Morimoto (JP 201313558) as applied to claim 3 above and further in view of Shaffigulin et al. (https://iopscience.iop.org/article/10.1088/1757-899X/412/1/012070/pdf), hereinafter referred to as Shaffigulin, and Omnexus (https://omnexus.specialchem.com/selection-guide/polyethylene-terephthalate-pet-plastic) 
Regarding claim 4, the combination of Kamiyama, McAllister, Smasal, Gerstel and Morimoto teach all of claim 3, as previously discussed. The combination of Kamiyama, McAllister, Smasal, Gerstel and Morimoto further teaches the heat-fusible support film (film lid 37, Fig. 17) is a laminate film (paragraph 51), a back face of the laminate film is made of a thermoplastic resin (mixed resin layer 38, Fig. 17) having a melting point of 200°C or less, and a front face of the laminate film is made of a thermoplastic resin (PET layer 40, Fig. 17) having a melting point of 200°C or more. Table 1 of Shaffigulin demonstrates the melting point of the polyethylene and polypropylene blend described in paragraph 53 .
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al.  (WO 2015040697) further in view of Gerstel et al. (US 3,964,482), hereinafter referred to as Gerstel, Morimoto (JP 201313558) and Frederickson et al. (WO 2005123173), hereinafter referred to as Frederickson.
Regarding claim 6, Kamiyama teaches a microneedle patch case (patch holder 31, Fig. 11), containing a thermoplastic polymer as a material (see polyethylene, page 14), and composed of a microneedle patch (microneedle patch 50, Fig. 12) comprising a support film (see adhesive, page 14), wherein a face (peripheral edge, PAGE 14) of the microneedle patch case (microneedle patch 50, Fig. 12) has a width of 2 mm or more (see 4mm, page 14).
	However, Kamiyama does not explicitly teach the support film is capable of heat-fusing with the thermoplastic polymer and the microneedle patch case for holding the microneedle patch or that the face of the microneedle patch case is a skin contact face. 
Gerstel teaches a drug delivery device comprising micro projections, further teaching a backing layer on a microneedle device that is joined to a reservoir by heat, adhesive or like techniques (col. 13, lines 1-4).
	Morimoto teaches a microneedle patch and patch storage case, further teaching a support film (film lid 37, Fig. 17)  that is capable of heat-fusing with the thermoplastic polymer (see housing case 10 made of polyethylene or polypropylene or a mixture thereof of, paragraph 21) (paragraph 52).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the support film (adhesive, page 14) of Kamiyama to be attached to the case via heat-fusing rather than adhesion, as taught by Gerstel. It is well known in the art that heat-fusion is an obvious alternative and equivalent to adhesion, as taught by Gerstel (col. 13, lines 1-4). 
Frederickson teaches a patch application device, further teaching a microneedle patch case (collar 34, Fig. 1) which is connected to a patch application device (patch application device 30, Fig. 1) in order to provide a drive mechanism to expel the patch from the collar when activated (page 5, lines 20-24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the microneedle patch case (patch holder 31, Fig. 11) of Kamiyama with an applicator, such as that taught by Frederickson. One of ordinary skill in the art would have been motivated to make this modification in order to provide a drive mechanism to expel the patch from the microneedle patch case, as taught by Frederickson (page 5, lines 20-24). In this configuration, the face (peripheral edge, page 14) of the microneedle patch case (microneedle patch 50, Fig. 12) has a width of 2 mm or more (see 4mm, page 14) is a skin contacting face.
The combination of Kamiyama, Gerstel, Morimoto and Frederickson is hereinafter referred to as Kamiyama, Gerstel, Morimoto and Frederickson.
Regarding claim 7, combination of Kamiyama, Gerstel, Morimoto and Frederickson teaches all of claim 6, as previously discussed. However, the previously set forth combination of Kamiyama, Gerstel, 
However, Frederickson teaches patch application device, further teaching a microneedle patch case (collar 34, Fig. 1) and that the height of the collar is often about 2.5 cm and the microneedle patch is set in the collar typically by a distance of 2 cm (page 9, lines 9-20). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the microneedle patch case (patch holder 31, Fig. 11) to have the depth specified by Frederickson. One of ordinary skill in the art would have been motivated to make this modification in order to provide sufficient height to allow a patch to be contained and protected, as taught by Frederickson (page 9, lines 9-11).  In the combination of Kamiyama, Gerstel, Morimoto and Frederickson the support film is attached to the microneedle patch and therefore if the microneedle patch was set in the microneedle patch case by a distance of 2 cm, as taught by Frederickson (page 9, lines 9-20) a distance to the skin contact face from the support film is 2 mm or more. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-9 of co-pending Application No. 16084923 (US 20190099590) in view of Kamiyama et al. (WO 2015040697) and Frederickson et al. (WO 2005123173).
Regarding claim 3, claims 1 and 7 of the co-pending application teach all of the limitations of claim 1 except the microneedle patch application device.
 The combination of combination of Kamiyama, McAllister and Smasal, described in the rejection of claim 1, teach the microneedle patch application device (Fig. 1, Kamiyama) and that the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of claim 1 and 7 of the co-pending application to include a microneedle patch application device with a clasp at a front end, as taught by the combination of Kamiyama, McAllister and Smasal. One of ordinary skill in the art would have been motivated to make this modification in order to provide a device that can reliably and easily apply a microneedle patch to skin, as taught by Kamiyama (abstract) and to allow transfer of the microneedle patch from a support to the applicator without requiring the user to handle the microneedle patch directly, as taught by McAllister (abstract) and so that the microneedle patch case can be contained within sterile packaging prior to use and be disposable, while the handle can be reusable, so that water material is minimized, as taught by Smasal (page 8, lines 19-27). 
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ZAGORIN whose telephone number is (571)272-0878.  The examiner can normally be reached on Monday-Thursday 8:00 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAH ZAGORIN/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783